Citation Nr: 1132081	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 2001 and from February to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that, in pertinent part, declined to grant an increased rating for the Veteran's service-connected PTSD.

In October 2009, the Veteran testified at a hearing before the undersigned, which was held at the RO.  A transcript of the hearing has been associated with the record.

In a December 2009 decision, the Board denied the Veteran's claim for an increased rating for PTSD and remanded the TDIU claim.  Pursuant to a Joint Motion for Remand, in a June 2010 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

After resolving all doubt in the Veteran's favor, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, or mood, due to suicidal ideation; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application, VA must notify the veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the veteran and which portion VA will attempt to obtain on the veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the veteran; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2008, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was also given notice of what type of information and evidence was needed to substantiate a claim for an increased rating.  Additionally, the Veteran was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As such, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  A VA medical examination pertinent to the claim was obtained in March 2008 and a review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination is complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The regulations require that when examiners are not able to distinguish the symptoms and degree of impairment due to PTSD versus any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence supports the assignment of a 70 percent rating for PTSD, but not higher, during the pendency of the appeal.

In March 2008, the Veteran was afforded a fee-basis psychiatric examination at which time he reported nightmares, intrusive thoughts, flashbacks, and anxiety.  He avoided conversations, news, and other situations that reminded him of service in Iraq.  He indicated that he lost interest in church, socializing, and outdoor activities.  He also reported that it was hard for him to express his emotions and he got angry.  He felt "jumpy" around people and complained of poor sleep and concentration.  The Veteran stated that he was forgetful at times.  He reported irritability, which caused difficulty at work and at home where he had arguments with his spouse.  The Veteran's daily routine included working from eight to five.  He indicated that he had changed jobs several times due to his symptoms.  He also reported symptoms of anxiety and depression which he never had before.  He was sad with low motivation and low self-esteem.  He felt guilty about the death of a small girl in the middle of a fire exchange.  His appetite was inconsistent and he did not enjoy life.  He had a history of intermittent suicidal ideation, but denied any current thoughts or plans to harm himself.  He occasionally had crying spells and self-isolated at home.  He endorsed some anxiety symptoms including panic attacks, feeling on the edge and apprehensive, and getting overwhelmed easily.  However, he denied manic symptoms or psychosis.

On mental status examination, the Veteran was casually dressed.  His behavior was somewhat guarded and anxious.  His attitude was cooperative and speech was within normal range.  His mood was a bit anxious and his affect was restricted.  The Veteran's thought processes were linear.  There was no evidence of any flight of ideas, psychosis, or suicidal or homicidal ideation.  The Veteran was alert and oriented times three.  Concentration was generally "okay" but poor at times.  The Veteran was diagnosed with chronic moderate to severe PTSD with some anxiety and depression symptoms and assigned a GAF score of 60.  The examiner opined that the Veteran appeared to be suffering from moderate symptoms of PTSD.  A lack of motivation made it difficult for him to continue working and he had difficulty adjusting to civilian life.  The examiner further opined that the Veteran's prognosis seemed to be somewhat guarded since the Veteran still had ongoing symptoms of PTSD.

VA medical records dated in March 2008 reflect symptoms of anxiety and nightmares, but the Veteran denied any depression.  An April 2008 mental status examination reflects that he was oriented times four and had good judgment.

In an April 2008 written statement, the Veteran indicated that he was suffering from anxiety, panic attacks, and that his employment status had suffered due to his PTSD.  He also indicated that he was compelled to drop out of school due to his PTSD.

VA medical records include a June 2008 neuropsychiatric assessment and July 2008 addendum that reflects the Veteran's complaints of having trouble concentrating and completing his college courses.  He recounted dropping out of college after two semesters due to his PTSD symptomatology.  He reported that he took anti-stress supplements per the recommendation of a family herbologist and was later prescribed Zoloft which he stopped taking after three weeks due to feelings of detachment.

On mental status assessment, the Veteran was neatly groomed and casually dressed.  He appeared calm and was cooperative.  He was alert and oriented times five and spoke in an appropriate tone, volume, rate, and cadence.  A psychological assessment reflected endorsement of a moderate frequency of PTSD-like symptoms within the last month.  He denied previous attempts of self-harm.  The Veteran was diagnosed with PTSD and assessed a GAF score of 50 due to serious impairment in educational functioning.

An August 2008 VA neuropsychiatric examination report reflects the Veteran's complaints of memory and concentration difficulties due to PTSD.  On mental status examination, the Veteran was casually dressed and well-groomed.  He was alert and oriented in all spheres.  His presentation was initially reserved and he appeared to relax over the course of the assessment.  His affect was appropriate, and his spontaneous speech was fluent with normal volume, content, and prosody.  The Veteran endorsed significant PTSD symptomatology including symptoms of re-experiencing, avoidance, and hyper-arousal.  He also endorsed numerous symptoms of depression including loss of interest, hopelessness, feelings of worthlessness, low energy, and changes in appetite.  However, he denied current suicidal ideation or intention.  He was diagnosed with PTSD with associated depression and assigned a GAF score of 50. 

In February 2009, a VA staff psychiatrist indicated that the Veteran's PTSD symptoms had worsened.  The physician asserted that the Veteran was experiencing nightmares, flashbacks, emotional numbing, hyperarousal, startle reflex, depressed mood, and high levels of irritability.  The Veteran also suffered from low focus and concentration, poor attention, and impaired short-term memory and motivation.  The Veteran had difficulty maintaining effective relationships as well.  The Veteran, according to the psychiatrist, exhibited grossly inappropriate behavior, memory loss of recent stressful events, and an intermittent inability to perform the activities of daily living.  The psychiatrist opined that the severity and chronicity of the Veteran's PTSD symptoms had worsened over time.

A February 2009 mental status examination reflects that the Veteran appeared casually dressed with good hygiene.  His mood was described as "okay" and affect was full.  The Veteran's speech was normal in rate and volume.  There was no evidence of suicidal or homicidal ideation, audiovisual hallucinations, or delusions.  His thought processes were logical and goal-directed, and his memory and judgment were intact.  The Veteran was assigned a GAF score of 40.  Records dated in March 2009 reflect that the Veteran was depressed and had an impaired memory.

In a February 2009 statement, the Veteran complained of nightmares and fatigue.  He stated that he had relationship problems with his family.  He had problems opening up and showing much emotion and felt disconnected from society.  Several times he dropped out of school due to his PTSD symptomatology and complained of depression and anxiety.

In a February 2009 statement, the Veteran's spouse stated that he had problems expressing his feeling and emotions.  He could go several days barely speaking to her and was depressed.  He wanted to be alone and self-isolated.  According to the Veteran's spouse, their marriage was strained.

An April 2009 VA progress note reflects the Veteran's complaints of nightmares, intrusive thoughts, anxiety, and disturbed sleep.  He complained of being emotionally disconnected and indicated that he dropped out of school due to the severity of his symptoms.  He was also laid off from his job due to his back injuries.  A depression scale was a nine on a ten point scale and he was not suicidal but felt hopeless.  The VA progress note indicated that the Veteran was not taking psychotropic medication but had expressed a willingness to try.  The examiner assigned a GAF of 40.

At his October 2009 hearing, the Veteran testified that he was on medications for PTSD and that he had trouble with work and school due to his PTSD.  He testified that he had nightmares and anxiety and a large amount of stress.  He was not currently working and testified that he last worked in August but had to quit due to his PTSD.  He testified that his memory was poor and that he had been trying to complete his studies since his discharge from service.  The Veteran testified that his PTSD caused marital problems due to his anxiety and anger and that there were several occasions during which he had suicidal ideations.  He explained that he had made plans to commit suicide.  The Veteran had problems focusing in school and had to motivate himself to get his work done.

The Board finds that a rating of 70 percent for the Veteran's service-connected PTSD is warranted during the pendency of the appeal.

The medical evidence shows that during this time period, the Veteran's PTSD gradually worsened in June 2008 from a GAF score of 60 (which is indicative of moderate symptoms) to a score of 50 (which is indicative of serious symptoms) in July and August 2008, to the most recent score in February 2009 of 40 (which is indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood).  While there is no evidence that the Veteran neglects his personal appearance or hygiene, the evidence shows that the Veteran has switched several jobs; has dropped out of school due to his PTSD symptoms; has had marital problems and relationship problems with his family; and has lost interest in church, socializing, and outdoor activities.  In other words, the evidence shows that the Veteran's PTSD produces occupational and social impairment, with deficiencies in most areas, such as work, family relations and mood due to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

With respect to whether the Veteran's service-connected PTSD disability warrants more than a 70 percent disability rating, however, the Board finds that the preponderance of the evidence is against such a finding.  There is no evidence the Veteran's PTSD caused total occupational impairment during this pendency of the appeal.  A March 2008 VA examination report indicates that the Veteran changed several jobs due to his PTSD symptoms, and in April 2008 he indicated that his employment status had suffered due to his PTSD.  The Board acknowledges that an April 2009 VA progress note indicates that the Veteran was laid off from his job due to back injuries, whereas in October 2009 the Veteran testified that he had to quit his job due to his PTSD.  Nonetheless, the probative and persuasive evidence does not suggest that the Veteran's occupational impairment is due solely to his PTSD.

In this regard, the Board emphasizes that difficulty securing and maintaining gainful employment is not tantamount to total social and occupational impairment as required for a 100 percent rating.  According to 38 C.F.R. § 4.1, generally the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  And in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this point, noting that the disability rating itself (now 70 percent) is recognition that the Veteran's industrial capabilities are impaired.  The mere fact that the Veteran may have difficulty maintaining his employment, for the reasons mentioned, is not enough.  Rather, the more determinative question is whether he is capable of performing the mental acts required by employment.  Id.

In addition to the foregoing, the Board notes that a finding of total social impairment is precluded by the fact that while the Veteran's relationship with his spouse is strained, he has remained married.  

Additionally, there is no evidence of any gross impairment in the Veteran's ability to communicate with others.  Nor is there any evidence of gross impairment in the Veteran's thought processes.  On examination in March 2008, the Veteran's thought processes were linear and he denied any manic symptoms or psychosis.  On mental status examination in February 2009, his thought processes were logical and goal-directed.  

With regard to persistent delusions or hallucinations, on mental status examination in February 2009 there was no evidence of audiovisual hallucinations or delusions.  With regard to persistent danger of hurting himself or others, in March 2008 and February 2009, the Veteran denied any suicidal or homicidal ideation.  In March 2008, the Veteran was oriented times three and on mental status assessment in June 2008, he was oriented times five.  As such, there is no evidence showing that the Veteran was disoriented to time or place.  With regard to memory loss, while the Veteran has complained of memory problems and the February 2009 VA psychiatrist indicated that the Veteran suffered from impaired short-term memory, on mental status examination the Veteran's memory was intact.  There is no evidence suggesting that the Veteran cannot remember the names of close relatives or his own name.

Evidence in support of a 100 percent rating include the GAF score of 50 (which is indicative of serious symptoms) in July and August 2008, and a February 2009 score of 40 (which is indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood).  However, although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  While the Board recognizes that the February 2009 VA psychiatrist opined that the Veteran exhibited grossly inappropriate behavior with an intermittent ability to perform activities of daily living, those findings are not supported by the evidence of record which shows that the Veteran's behavior has been guarded and anxious at times, but not inappropriate.  The Board also notes that the same psychiatrist also found that the Veteran had an intermittent inability to perform activities of daily living.  However, the evidence shows that on examination in March 2008, August 2008, and February 2009, the Veteran was casually dressed with good hygiene.  The Board thus finds that the totality of the evidence does not show that the Veteran's PTSD has caused total social and occupational impairment.  A rating of 100 percent is warranted when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In this case, the evidence does not more nearly approximate the criteria indicative of a higher rating.  Therefore, the Board finds that a rating in excess of 70 percent is not warranted at any time during the pendency of the appeal.

The Board notes that an April 2009 VA medical report indicates that the Veteran was laid off due to a back disability.  Yet, in October 2009 the Veteran testified that he quit work due to his PTSD.  However, the Board finds that the evidence does not show that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected PTSD are adequately compensated by the now assigned 70 percent rating.  As discussed above, the Veteran's PTSD symptoms are fully contemplated by this assigned rating.  As previously noted, the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Such is accomplished with the assigned 70 percent rating.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the contentions of the Veteran and his spouse as to the severity of his PTSD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, the Board finds that the objective medical evidence is of more probative value than the lay statements, and that the criteria for a rating in excess of 70 percent is not warranted.

Accordingly, the Board finds that a rating of 70 percent, but not greater, is warranted for the Veteran's PTSD.  However, the preponderance of the evidence is against the assignment of any higher rating for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 70 percent, but not greater, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In August 2006, the Board remanded the Veteran's claim for a TDIU rating for a VA examination and opinion as to the Veteran's unemployability and the effect of his service-connected disabilities on his employability.  The RO was asked to then readjudicate the claim and, if the claim was denied, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond thereto before the case was returned to the Board.

Pursuant to the Board's December 2009 remand, the Veteran was afforded a VA examination in January 2011 at which time the examiner opined that the Veteran's scar and chronic lumbar strain do not prevent him from maintaining or gaining either sedentary or physically demanding work.  The examiner further opined that it is not as least as likely as not that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  However, the examiner failed to provide an opinion as to the effect of the Veteran's PTSD on his employability.  Therefore, the Board finds that the report of examination is inadequate for rating purposes.

In addition, it appears that the RO failed to readjudicate the claim as a supplemental statement of the case was not issued.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, to include PTSD, prevent him from securing or maintaining substantially gainful employment.  A full rationale for all opinions and conclusions should be provided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.

2.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


